In this personal injury action, plaintiffs’ decedent was killed along with several others when an airplane owned by defendant Upali (USA) under United States registry was lost at sea during a flight from Malaysia to Sri Lanka. Upali (USA) denied ownership, operation and control of the aircraft. The plaintiffs obtained the deposition of Edward J. Staffenberg, a former director of Upali (USA), who testified that he transferred all Upali (USA) documents to Mr. Murugiah in 1985. Upali (USA) has declined to produce Mr. Murugiah for court-directed deposition or to produce those documents transferred to Mr. Murugiah for court-directed inspection, taking the position that Upali (USA) is no longer in existence and Mr. Murugiah is a nonparty. The record does not support this contention. Rather, the record shows only that Upali (USA) is no longer actively involved in its former business of selling cocoa to chocolate manufacturers, and that Mr. Murugiah is attempting to avoid involvement with this litigation. Concur— Kupferman, J. P., Carro, Milonas, Ellerin and Rubin, JJ.